                                        Case 3:20-cv-06234-WHA Document 34 Filed 01/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                               UNITED STATES DISTRICT COURT

                                   6
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8
                                   9   HARTFORD UNDERWRITERS
                                       INSURANCE COMPANY,
                                  10                                                        No. C 20-6234
                                                     Plaintiff,
                                  11
                                              v.
                                  12
Northern District of California




                                                                                            ORDER TO SHOW CAUSE
 United States District Court




                                       LUSH, INC.,
                                  13
                                                     Defendant.
                                  14

                                  15

                                  16        At the initial case management conference on December 17, 2020, the Court set a

                                  17   deadline for plaintiff’s counsel to make a motion for default judgment, stating that if such

                                  18   motion was not filed, the case would be dismissed for want of prosecution. No such motion

                                  19   having been filed, plaintiff must now show good cause for why the case should not be

                                  20   dismissed. Counsel may file a declaration by January 29, 2021 showing good cause. A

                                  21   hearing will be held on February 4, 2021. Notice of a non-final and unexecuted settlement

                                  22   agreement is not sufficient cause, given that many such deals fall through.

                                  23

                                  24        IT IS SO ORDERED.

                                  25

                                  26   Dated: January 15, 2021

                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
